DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	Claims 1, 3-27 are pending upon entry of amendment filed on 3/25/21.  

3.	In light of Applicant’s amendment to the claims filed on 3/25/21, the rejections of record have been withdrawn.  The currently amended claims limit liposomes comprises phosphatidylcholine and lyso-phosphatidylserine of ratio between 90:10 to 60:40 and the acyl chain of the lyso-PS is oleic acid.

EXAMINER’S AMENDMENT

4.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for the Examiner’s amendment was given in a telephone interview with Ms. Ranjana Kadle on 3/31/21.

6.	IN THE CLAIMS:

Cancel claims 11-19 and 22.

7. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1, 3-10, 20, 21 and 23-27 are allowed.



The following is an examiner’s statement of reasons for allowance: the claims are allowable because the most pertinent prior art of record is no longer discloses lysophosphatidylserine in the liposome and the prior art does not suggest or teach motivation to support lysophosphatidylserine having only one acyl group instead of two with the acyl group being oleic acid.  

8.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.	Any inquiry concerning this communication or earlies communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176. The examiner can normally be reached on Mon-Fri, 8:30-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
March 31, 2021